                          Case 1:20-mj-02623-MBB
2-6   5HYLVHG86'&0$            Document 4-4 Filed 12/14/20 Page 1 of 2
Criminal Case Cover Sheet                                                         U.S. District Court - District of Massachusetts

Place of Offense:                       Category No.        II                    Investigating Agency         DEA

City      Lawrence                               Related Case Information:

County       Essex                               6XSHUVHGLQJ,QG,QI                            &DVH1R
                                                 6DPH'HIHQGDQW                               1HZ'HIHQGDQW X
                                                 0DJLVWUDWH-XGJH&DVH1XPEHU             20-2623-MBB
                                                 6HDUFK:DUUDQW&DVH1XPEHU             20-2624-2631-MBB
                                                 55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Oliver Alexander Perez Soto                            -XYHQLOH               G <HV G
                                                                                                            ✔ 1R

                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU          G           ✔
                                                                                                           <HVG1R
$OLDV1DPH             a/k/a E.A., a/k/a “Perezoso”, a/k/a “DEMONIO”
$GGUHVV                 &LW\ 6WDWH Lawrence, MA
                      1978
%LUWKGDWH <URQO\ BBBBB661          9837
                                  ODVW BBBBBBBB     M
                                                   6H[BBBBB                  Hispanic
                                                                       5DFHBBBBBBBBBBB                        Dominican Republic
                                                                                                  1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                        $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         Philip C. Cheng                                         %DU1XPEHULIDSSOLFDEOH

Interpreter:            ✔
                        G <HV       G 1R                   /LVWODQJXDJHDQGRUGLDOHFW          Spanish

Victims:                G<HVG1R
                              ✔     ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G             G <HV       ✔ 1R
                                                                                                                           

Matter to be SEALED:               ✔
                                   G <HV        G      1R

          G✔ :DUUDQW5HTXHVWHG                       G 5HJXODU3URFHVV                        G ,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                 LQ                                        
G $OUHDG\LQ6WDWH&XVWRG\DW                                        G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                   RQ

Charging Document:                  ✔ &RPSODLQW
                                    G                            G ,QIRUPDWLRQ                    G ,QGLFWPHQW
                                                                                                                1
Total # of Counts:                  G 3HWW\                   G0LVGHPHDQRU                   G )HORQ\
                                                                                                  ✔

                                         &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     12/14/2020                       6LJQDWXUHRI$86$V3KLOLS&&KHQJ
                         Case 1:20-mj-02623-MBB Document 4-4 Filed 12/14/20 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Oliver Alexander Perez Soto a/k/a E.A., a/k/a “Perezoso”, a/k/a “DEMONIO”

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged              Count Numbers
                                                        Conspiracy to distribute and possess with intent to
6HW     21 U.S.C.§ 846 and 841(a)(1)                  distribute 400 grams or more of fentanyl and cocaine   1


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
